Citation Nr: 1339623	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  06-04 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection for PTSD is warranted.

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder, dysthymia, and adjustment disorder.

3.  Entitlement to a compensable disability rating for otitis media.

4.  Entitlement to a compensable disability rating for left ear hearing loss.

5.  Entitlement to an increased disability rating for left lower extremity peripheral neuropathy, currently rated as 20 percent disabling.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 through February 1967, to include service in Vietnam from March 1966 through February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2005, March 2006, and July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Subsequent to the issuance of those rating decisions, original jurisdiction over this matter was transferred to the RO in St. Petersburg, Florida.

The evidence indicates diagnoses of various psychiatric disorders, to include PTSD, major depressive disorder, and adjustment disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD also include claims for service connection for any mental disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board is required to consider entitlement to service connection for any and all psychiatric disorders other than PTSD, to include major depressive disorder, dysthymia, and adjustment disorder.  As discussed more fully below, the issue of the Veteran's entitlement to service connection for PTSD was previously adjudicated and denied by the agency of original jurisdiction (in this case, the San Juan RO), and, the Veteran now seeks to reopen that claim.  The Board notes, however, that the issue of the Veteran's entitlement to service connection for acquired psychiatric disorders other than PTSD was never raised previously, and therefore, was never adjudicated previously by the RO.  Accordingly, the issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder other than PTSD is newly raised by operation of law and does not need to be reopened by new and material evidence.  In view of the same, and given the Court's holding in Clemons, the Board has characterized the question of the Veteran's entitlement to service connection for an acquired psychiatric disorder other than PTSD as a separate issue.

The Board is also of the opinion that the evidence of record raises the issue of entitlement to a TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Accordingly, the issue of entitlement to a TDIU is on appeal.

This appeal also initially included the issues of entitlement to service connection for arterial hypertension claimed as being secondary to diabetes mellitus, type II.  Although an appeal as to that issue was initiated by the Veteran in a February 2009 NOD, and an SOC as to that issue was provided in February 2010, the Veteran's appeal as to that issue was not subsequently perfected by a substantive appeal.  Accordingly, that issue is not before the Board on appeal.

The issues of entitlement to service connection for PTSD and an acquired psychiatric disorder other than PTSD, to include major depressive disorder, dysthymia, and adjustment disorder; to higher disability ratings for otitis media and left ear hearing loss; and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. A January 1999 rating decision reopened the Veteran's claim for service connection for PTSD, but denied service connection on the merits of the evidence; notice of that decision was mailed to the Veteran on February 22, 1999; and the Veteran did not subsequently perfect a timely appeal of that decision.

2.  The Veteran's current request to reopen his claim for service connection for PTSD was received in June 2004.

3.  The evidence associated with the claims file since the RO's January 1999 rating decision, when considered with the evidence previously of record, relates to the previously unestablished question of whether the Veteran has a current PTSD diagnosis.


CONCLUSION OF LAW

The additional evidence associated with the claims file since the RO's final January 1999 decision is new and material, and the Veteran's claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the issue of whether new and material evidence was received to reopen the Veteran's claim for service connection for PTSD, given the favorable action taken below with regard to that issue, the Board finds that any deficiency in notice or assistance as to that matter is not prejudicial at this time.

II.  New and Material Evidence

The Veteran's original claim for service connection for PTSD was received by VA in June 1993.  This claim was denied in a September 1995 rating decision on the grounds that the evidence available at that time did not show either the occurrence of an in-service stressor event or a current PTSD diagnosis.

In September 1998, the Veteran sought to reopen his claim.  In a January 1999 rating decision, the San Juan RO determined that new and material evidence was received to reopen the Veteran's claim; however, denied the service connection claim on the basis that the evidence still did not show a PTSD diagnosis.  The Veteran did not appeal the adverse decision; hence, the January 1999 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156.

In June 2004, the Veteran sought again to reopen his service connection claim.  In the March 2005 rating decision, the RO reopened the Veteran's claim, but again, denied service connection for PTSD.  The Veteran's appeal of this decision is presently before the Board on appeal.  

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the January 1999 rating decision, the evidentiary record included the Veteran's service treatment records; April 1994 statement alleging in-service stress related to combat experience during service in Vietnam; VA treatment records dated from March 1989 through November 1998; and VA psychiatric examinations performed in March 1994 and November 1998.  Since the January 1999 rating decision, VA has obtained volumes of additional evidence which include additional VA treatment records dated through June 2011; a May 2005 VA psychiatric examination; social security records; and additional assertions raised by the Veteran in multiple lay statements.

In a newly obtained February 2006 lay statement, the Veteran reported specific stressor events that occurred during his service in Vietnam, including incidents of combat, participating in recovery missions which involved recovering and transporting dead soldiers, and intense fear during his duties as a driver during frequent trips from Di-An to Saigon and Bien Hoa.  The Veteran also recalled that he learned during service that his barber was a Viet Cong member and another instance in which he learned that a girl whom he frequently saw selling candy to military personnel was a suicide bomber who killed a group of officers.  According to the Veteran, these were examples of a tense environment which contributed to his fear of being killed during service.  The VA treatment records through April 2011 indicate ongoing diagnoses of PTSD.

Overall, the evidence associated with the claims file since the January 1999 rating decision, when considered with the other evidence that was previously of record, raises the possibility that the Veteran has sustained PTSD as a result of his alleged in-service stressors and other injuries incurred during his active duty service.  Hence, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for PTSD and the Board finds that new and material evidence has been received.  Accordingly, the Veteran's claim for service connection for PTSD is reopened.  This claim will next be addressed by the Board on a de novo basis, an action that will not prejudice the Veteran in light of the ultimate outcome.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

New and material evidence has been received, and the Veteran's previously denied claim for service connection for PTSD is reopened.





REMAND

In relation to the Veteran's claims for service connection for PTSD and acquired psychiatric disorders other than PTSD, the Board first notes that in his February 2006 statement the Veteran has alleged specific stressors relating to combat during his Vietnam service, and also, has alleged that his service in Vietnam was marked by a constant and general fear of being killed by the enemy.  Indeed, service personnel records include an Enlisted Qualification Record which confirms that the Veteran served in Vietnam from March 1966 through February 1967.  

The Board notes that in instances such as this case, where a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity, and, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the veteran's symptoms are related to the claimed stressor, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  "Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

Post-service treatment records indicate conflicting psychiatric diagnoses.  In that regard, a VA psychiatric examination performed in May 2005 appeared to rule out a PTSD diagnosis, and instead, provided a multi-axis diagnosis which included Axis I diagnosis of alcohol dependence.  By contrast, a psychiatric evaluation performed in February 2007 on behalf of the Social Security Administration indicated a major depression diagnosis.  At the same time, ongoing VA treatment records through 2011 indicate alternating diagnoses of PTSD, dysthymia, and adjustment disorder.  Neither the VA treatment records nor the social security psychiatric examination provide any opinions as to the cause of any of the diagnosed psychiatric disorders.

Importantly, the Board notes that the May 2005 VA examination was performed prior to subsequently enacted revisions to 38 C.F.R. § 3.304(f), and moreover, was obviously performed without the benefit of review of the Veteran's February 2006 statement or the psychiatric findings and diagnoses noted after the May 2005 examination.  As such, the Board finds that the May 2005 VA examination is inadequate, and hence, the Veteran must be arranged to undergo a new VA psychiatric examination to determine the nature of his claimed psychiatric disabilities, and, to determine whether any diagnosed psychiatric disabilities are related to his active duty service.  38 C.F.R. § 3.159(c)(4).

With regard to the Veteran's claims for higher disability ratings for his service-connected otitis media and left ear hearing loss, the Board notes that those issues were most recently adjudicated in an August 2006 Supplemental Statement of the Case issued by the San Juan RO.  Since that time, VA has associated volumes of evidence pertinent to the Veteran's otitis media and hearing loss, to include VA treatment records dated through April 2011; social security records; and repeated VA examinations of the Veteran's ears and hearing loss performed in February 2007, July 2007, July 2009, January 2010, March 2011, and April 2011.  Despite receipt of this additional evidence, there is no indication in the record that this evidence was ever reviewed or considered by the appropriate agency of original jurisdiction, as a Supplemental Statement of the Case addressing the Veteran's claims for higher disability ratings for otitis media and left ear hearing loss was never issued after receipt of the foregoing evidence.  In view of the foregoing, this matter must also be remanded so that the evidence associated with the record since August 2006 may be reviewed and considered by the agency of original jurisdiction, in connection with its readjudication of these claims.

Also, regarding the issue of the Veteran's entitlement to a higher disability rating for lower left extremity peripheral neuropathy, the Board notes that repeated VA examinations performed in May 2005, April 2007, March 2008, July 2009, June 2010, and March 2011 indicate ongoing neurological problems in the Veteran's lower left extremity, to include numbness, paresthesias, loss of left knee reflexes, and the total absence of reflexes in the left ankle.  Nonetheless, other than the July 2009 examination which simply noted generally that the nerve affected was the "peripheral nerve," none of these examinations delineate the specific nerve groups involved.  As application of the proper rating criteria for the Veteran's peripheral neuropathy is dependent upon the identification of the specific nerve groups involved, the previous examinations, although instructive as to the symptoms associated with the Veteran's disability, are nonetheless insufficient to permit the Board to assign a proper rating at this time.  Accordingly, the Veteran should be arranged to undergo a new VA examination to assess the symptoms and severity associated with his lower left extremity peripheral neuropathy, and, to identify the specific nerve groups involved.  38 C.F.R. § 3.159(c)(4).

Regarding the Veteran's implicit claim for a TDIU, the Board notes that in instances where a decision on one issue would have a significant impact upon the outcome of another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  In this case, where the findings and outcomes associated with the other issues on appeal may be determinative of the Veteran's current level of disability, and hence, the question of whether the Veteran is capable of securing or maintaining a substantially gainful occupation, the issue of the Veteran's entitlement to a TDIU is inextricably intertwined with the remaining issues on appeal.  As such, the issue of the Veteran's entitlement to a TDIU must also be remanded.

For the record, the Board notes that the Veteran's service-connected disabilities include:  hypertensive arteriosclerotic heart disease with non-occlusive coronary artery disease, atypical angina rated as 60 percent disabling; diabetes mellitus, type II with erectile dysfunction rated as 40 percent disabling; glaucoma rated as 30 percent disabling; hypertension with renal involvement rated as 30 percent disabling; diabetic peripheral neuropathy of the left lower extremity rated as 20 percent disabling; diabetic peripheral neuropathy of the right lower extremity rated as 20 percent disabling; tinnitus rated as 10 percent disabling; diabetic peripheral neuropathy of the right upper extremity rated as 10 percent disabling; diabetic peripheral neuropathy of the left upper extremity rated as 10 percent disabling; left ear hearing loss rated as noncompensable; and otitis media rated as noncompensable.  The Board notes that the Veteran has yet to be provided a VA examination to determine whether these service-connected disabilities, individually or acting in combination, render the Veteran unable to secure or follow a substantially gainful occupation.  Accordingly, the Veteran should also be afforded a VA examination to determine the same.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examinations, in order to insure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his claimed psychiatric disorders and /or service-connected disabilities since April 2011.  VA must then also make efforts to obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to service connection for PTSD and/or an acquired psychiatric disorder, to include major depressive disorder, dysthymia, and adjustment disorder; increased disability ratings for otitis media, left ear hearing loss, and lower left extremity peripheral neuropathy; and a TDIU.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange VA examinations of his claimed psychiatric disorders and service-connected disabilities, to include his lower left extremity peripheral neuropathy.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his claimed psychiatric disorders and /or service-connected disabilities since April 2011.

2.  Make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed to the extent possible, the Veteran must be afforded a full VA examination to explore the nature of the Veteran's psychiatric disabilities, whether the claimed stressors are adequate to support a diagnosis of PTSD, and whether any diagnosed psychiatric disabilities are related to the Veteran's in-service stressors, to include fear of hostile military activity, or in any other way to his active duty service. 

The designated VA examiner should be requested to review the entire claims file in conjunction with the examination.  For purposes of the examination, the VA examiner should assume that the Veteran did engage the enemy in combat during service in Vietnam.

All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide a multi-axis diagnosis for the Veteran, including Axis I diagnoses of any psychiatric disorders.  In expressing the diagnosis(es), the examiner should state with specificity how the Veteran's current and previous symptomatology, as reported by the Veteran and noted in the other evidence in the claims file, meets the DSM-IV criteria for each diagnosed psychiatric disorder.  The examiner's explanation should also take into account and address the symptoms, findings, and diagnoses expressed in the Veteran's lay statements; service treatment records; post-service treatment records, to include the Veteran's VA treatment records, prior May 2005 VA examination, and social security records.

If the examiner finds that the Veteran does not demonstrate a current psychiatric disorder, then the examiner should provide an explanation as to how the Veteran's current and previous symptomatology do not meet the DSM-IV criteria for PTSD, major depressive disorder, dysthymia, or adjustment disorder.

If the Veteran is diagnosed with PTSD specifically, the examiner should then offer opinions as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's reported stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to those reported stressors.

If the Veteran is diagnosed with any psychiatric disorder other than PTSD, then the examiner should specifically offer an opinion as to whether it is at least as likely as not that the diagnosed psychiatric disorder was sustained during service, or, is etiologically related to his combat experience or any injury or illness sustained by the Veteran during his active duty service.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.  If the examiner is unable to reach any of the requested opinions without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  Also, schedule the Veteran for a VA examination to determine the symptoms and severity associated with the Veteran's lower left extremity peripheral neuropathy.  The designated VA examiner should be requested to review the entire claims file in conjunction with the examination.

All appropriate testing should be conducted.  Upon review of the record and examination of the Veteran, the examiner should set identify the specific nerve groups affected and set forth all manifestations of the Veteran's service-connected left lower extremity peripheral neuropathy.  The examiner should characterize the severity of each such manifestation as being complete or incomplete, and if incomplete, opine as to whether such incomplete paralysis is mild, moderate, or severe (except, if the examiner finds that there is incomplete paralysis of the sciatic nerve, the examiner may characterize such incomplete paralysis as being mild, moderate, moderately severe, or severe [as characterized by marked muscular atrophy]).

The examiner should also comment on the effect of the noted symptoms and manifestations on the Veteran's daily life and economic adaptability, and expressly state whether the Veteran is able to return to his regular occupation.  If the Veteran is unable to return to his regular occupation, then the examiner must offer an opinion as to whether the Veteran is now unable to secure or follow a substantially gainful occupation because of his lower left extremity peripheral neuropathy.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

5.  Also, schedule the Veteran for a VA examination to determine whether the Veteran's service-connected disabilities, either acting individually or in conjunction with each other, render the Veteran unable to secure or follow a substantially gainful occupation.  The designated VA examiner should be requested to review the entire claims file in conjunction with the examination.  For reference, the Veteran's service-connected disabilities include:  hypertensive arteriosclerotic heart disease with non-occlusive coronary artery disease, atypical angina; diabetes mellitus, type II with erectile dysfunction; glaucoma; hypertension with renal involvement; diabetic peripheral neuropathy of the left lower extremity; diabetic peripheral neuropathy of the right lower extremity; diabetic peripheral neuropathy of the right upper extremity; diabetic peripheral neuropathy of the left upper extremity; tinnitus; left ear hearing loss; and otitis media.

All appropriate testing should be conducted.  Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations of the Veteran's service-connected disabilities and discuss the impact of such symptoms on the Veteran's social and occupational functioning.

The examiner should provide an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's service-connected disabilities, either acting individually or in conjunction with each other, renders him unable to obtain or retain gainful employment.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

6.  If the Veteran fails to report to any of the scheduled examinations, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

7.  After completion of the above development, the issues of the Veteran's entitlement to service connection for PTSD and/or an acquired psychiatric disorder, to include major depressive disorder, dysthymia, and adjustment disorder; increased disability ratings for otitis media, left ear hearing loss, and lower left extremity peripheral neuropathy; and a TDIU, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


